            Case 1:17-vv-00760-UNJ Document 47 Filed 01/04/21 Page 1 of 5




                 In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 17-760V
                                          (not to be published)


*****************************
                                   *
DENIS J. ROWAN, as the personal    *                                      Chief Special Master Corcoran
representative of the estate of    *
                                   *                                      Filed: November 17, 2020
DOROTHY A. ROWAN,                  *
                                   *
                       Petitioner, *
                                   *                                      Attorney’s Fees and Costs;
               v.                  *                                      Expert Costs.
                                   *
SECRETARY OF HEALTH AND            *
HUMAN SERVICES,                    *
                                   *
                       Respondent. *
                                   *
*****************************

Curtis Webb, Twin Falls, ID, for Petitioner.

Voris Johnson, U.S. Dep’t of Justice, Washington, D.C., for Respondent.


     DECISION GRANTING FINAL AWARD OF ATTORNEY’S FEES AND COSTS 1


       On June 8, 2017, Dorothy Rowan, now deceased, filed a petition seeking compensation
under the National Vaccine Injury Compensation Program (“Vaccine Program”) 2 alleging that she

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter “Vaccine Act” or “the Act”).
All subsequent references to sections of the Vaccine Act shall be to the pertinent subparagraph of 42 U.S.C. § 300aa.
          Case 1:17-vv-00760-UNJ Document 47 Filed 01/04/21 Page 2 of 5




developed Guillain-Barré syndrome (“GBS”) following receipt of the influenza (“flu”) vaccine on
September 27, 2016. Petition (ECF No. 1) at 1. Both parties submitted expert/treater reports, and
then (at my request) briefs addressing issues pertaining to onset. See Petitioner’s brief, dated
February 28, 2019 (ECF No. 24); Respondent’s Opposition, dated March 21, 2019 (ECF No. 25);
Petitioner’s Reply, dated April 19, 2019 (ECF No. 26). They later obtained and filed supplemental
expert reports addressing the extent to which Ms. Rowan’s age might have impacted the expected
timeframe for onset. After review of the aforementioned filings, I denied compensation by
Decision dated April 28, 2020 (ECF No. 37). This determination was not appealed.
        Petitioner has now filed a motion for a final award of attorney’s fees and costs. Motion,
filed October 30, 2020 (ECF No. 41) (“Fees App.”). Petitioner requests a final award of $93,341.22
($88,674.85 in attorney’s fees and $4,666.37 in costs) for the work of attorney Mr. Curtis Webb,
as well as the supportive work of one paralegal. Id. at 2. The costs requested include expert fees,
record retrieval, shipping, and costs of a conservatorship. Id.
        Respondent reacted to the fees request on November 3, 2020. See Response, dated
November 3, 2020 (ECF No. 42). Respondent is satisfied that the statutory requirements for an
attorney’s fees and costs award are met in this case, and otherwise defers to my discretion the
calculation of a proper amount to be awarded. Id. at 2, 3.


                                            ANALYSIS
I.     Petitioner’s Claim had Reasonable Basis
        Under the Vaccine Act, a special master may award fees and costs to an unsuccessful
petitioner if: (1) the “petition was brought in good faith”; and (2) “there was a reasonable basis for
the claim for which the petition was brought.” Section 15(e)(1). I have in prior decisions set forth
at length the criteria to be applied when determining if a claim possessed “reasonable basis”
sufficient for a fees award. See, e.g., Sterling v. Sec’y of Health & Hum. Servs., No. 16-551V, slip
op. at 5 (Fed. Cl. Spec. Mstr. Jan. 3, 2020). In short, the claim’s reasonable basis must be
demonstrated through some objective evidentiary showing. Cottingham v. Sec’y of Health & Hum.
Servs., No. 19-1596, slip. op. at 9–10 (Fed. Cir. 2020) (citing Simmons v. Sec’y of Health & Hum.
Servs., 875 F.3d 632, 635 (Fed. Cir. 2017)). This objective inquiry is focused on the claim—
counsel’s conduct is irrelevant (although it may bulwark good faith). Simmons, 875 F.3d at 635.
Reasonable basis inquiries are not static—they evaluate not only what was known at the time the
petition was filed, but also take into account what is learned about the evidentiary support for the
claim as the matter progresses. Perreira v. Sec’y of Health & Hum. Servs., 33 F.3d 1375, 1377
(Fed. Cir. 1994) (upholding the finding that a reasonable basis for petitioners’ claims ceased to
exist once they had reviewed their expert's opinion, which consisted entirely of unsupported
speculation).
      The standard for reasonable basis is lesser (and thus inherently easier to satisfy) than the
preponderant standard applied when assessing entitlement, as cases that fail can still have

                                                  2
          Case 1:17-vv-00760-UNJ Document 47 Filed 01/04/21 Page 3 of 5




sufficient objective grounding for a fees award. Braun v. Sec’y of Health & Hum. Servs., 144 Fed.
Cl. 72, 77 (2019). Under the Vaccine Act, special masters have “maximum discretion” in applying
the reasonable basis standard. See, e.g., Silva v. Sec’y of Health & Hum. Servs., 108 Fed. Cl. 401,
401–02 (Fed. Cl. 2012). The Court of Federal Claims has affirmed that “[r]easonable basis is a
standard that petitioners, at least generally, meet by submitting evidence.” Chuisano v. Sec’y of
Health & Hum. Servs., 116 Fed. Cl. 276, 287 (2014) (internal quotations omitted) (affirming
special master). The factual basis and medical support for the claim is among the evidence that
should be considered. Carter v. Sec’y of Health & Hum. Servs., 132 Fed. Cl. 372, 378 (2017).
        Petitioner did not establish by preponderant evidence that it is medically acceptable to
conclude that the flu vaccine could likely cause GBS within a 36-hour timeframe or that it did so
in this case. However, Petitioner’s claim had sufficient objective basis to justify a fees and costs
award. It is largely undisputed that Ms. Rowan experienced GBS, an injury that has been credibly
associated (for purposes of establishing Vaccine Act entitlement) with the flu vaccine, and her
receipt of the flu vaccine was not at issue. Moreover, although I was not persuaded by Petitioner’s
showing on onset, the issue raised a reasonably-disputed question, and Petitioner endeavored to
substantiate it with reliable scientific/medical evidence. Respondent for his part does not otherwise
contest reasonable basis. Accordingly, a final award of fees and costs in this matter is appropriate.


II.    Calculation of Fees
       Determining the appropriate amount of the fees award is a two-part process. The first part
involves application of the lodestar method—“multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Hum. Servs.,
515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The second part involves adjusting the lodestar calculation up or down to take relevant factors into
consideration. Id. at 1348. This standard for calculating a fee award is considered applicable in
most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424,
429–37 (1983).
        An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the
proper hourly rate on the forum in which the relevant court sits (Washington, D.C., for Vaccine
Act cases), except where an attorney’s work was not performed in the forum and there is a
substantial difference in rates (the Davis exception). Avera, 515 F.3d at 1348 (citing Davis Cty.
Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot. Agency, 169 F.3d
755, 758 (D.C. Cir. 1999)). A 2015 decision established the hourly rate ranges for attorneys with
different levels of experience who are entitled to the forum rate in the Vaccine Program. See
McCulloch v. Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl.
Spec. Mstr. Sept. 1, 2015).




                                                 3
              Case 1:17-vv-00760-UNJ Document 47 Filed 01/04/21 Page 4 of 5




           Petitioner requests the following rates based on the years work was performed:

                            2016               2017                2018               2019               2020
    Curtis Webb,          $401/hour          $415/hour           $430/hour          $440/hour         $458.50/hour
        Esq.
     Alexander                   -           $100/hour                 -            $135/hour           $145/hour
      Webb,
     Paralegal


        The rates requested for Mr. Webb and for the paralegal work are consistent with what he
has previously been awarded, and I find no cause to modify them in this instance. 3 Rothstein v.
Sec. of Health & Human Servs., No. 14-778, WL 4013417, at *5 (Fed. Cl. Spec. Mstr. July 31,
2019) (awarding Mr. Curtis Webb forum rates); D’Toile v. Sec. of Health & Human Servs., No.
15-085, 2018 WL 5578871, at *2 (Fed. Cl. Spec. Mstr. Sept. 6, 2018) (awarding Mr. Curtis Webb
forum rates of $401/hour for 2016, $415/hour for 2017, and $430/hour for 2018). 4 This includes
the increase sought for Mr Webb and Mr. Alexander Webb for work performed in 2019 and 2020.
Petitioner indicated that the rates requested for Mr. Webb are the median forum rate from the Fee
Schedule issued by the Office of Special Masters for attorneys with 35+ years’ experience for 2019
and 2020. I find these rates reasonable and award them accordingly.




3
    Furthermore, the hourly rates requested are also consistent with the Office of Special Masters’ fee schedule.

The 2015–2016 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-
Rate-Fee-Schedule2015-2016.pdf.

The 2017 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-
Fee-Schedule-2017.pdf.

The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202018.p
df.

The 2019 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202019.p
df.

The 2020 Fee Schedule can be accessed at:
https://www.uscfc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202020
.PPI_OL.pdf

The hourly rates contained within the schedules are updated from the decision in McCulloch v. Sec’y of Health &
Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).
4
    In D’Toile, it was determined that Mr. Webb was entitled to forum rates. D’Toile, 2018 WL 5578871, at *2.

                                                            4
            Case 1:17-vv-00760-UNJ Document 47 Filed 01/04/21 Page 5 of 5




III.     Calculation of Attorney Costs
       Petitioner also requests an award of $4,666.37 for costs incurred, including expert fees for
Dr. Lawrence Steinman, filing fees, record retrieval costs, and shipping costs. Fees App. at 8. Dr.
Steinman billed at a rate of $500 per hour for a total of 6.5 hours. Id. This rate has previously been
approved in the Program for his work, and I approve in this case as well. Allen v. Sec. of Health &
Human Servs., No. 11-051, 2013 WL 5229796, at *1 (Fed. Cl. Spec. Mstr. Aug. 23, 2013). Costs
also include $571.01 in estate service-related issues associated with the need to have a
representative appear after Ms. Rowan’s death. Such costs are typical in Program cases,
Respondent does not otherwise object to their reasonableness, and I therefore award them as
requested.


                                                 CONCLUSION
        Accordingly, in the exercise of the discretion afforded to me in determining the propriety
of a final fees award, and based on the foregoing, I GRANT Petitioner’s Motion for Attorney’s
Fees and Costs. I therefore award a total of $93,341.22, reflecting $88,674.85 in attorney’s fees
and $4,666.37 in costs, in the form of a check payable to Petitioner’s counsel, Mr. Curtis Webb,
Esq.


       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of this decision. 5


         IT IS SO ORDERED.
                                                                s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Chief Special Master




5
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           5
